PER CURIAM.
Michael Wayne Daley appeals his convictions for conspiracy to traffic in cocaine while using a firearm and kidnapping while using a firearm.
We find no error in Daley’s conviction for conspiracy to traffic in cocaine and accordingly affirm the same.
As to Daley’s conviction for kidnapping, we find, as the State of Florida properly concedes, that the evidence abduced at trial supports only a conviction for attempted kidnapping while using a firearm. Duba v. State, 446 So.2d 1167 (Fla. 5th DCA 1984). We therefore reduce Daley’s conviction on this count and remand to the trial court for resentencing.